Citation Nr: 1643788	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-30 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 10 percent for gastroenteritis/gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California, and an April 2009 rating decision by the RO in Roanoke, Virginia.

In a June 2015 decision, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for gastroenteritis/gastritis, and remanded the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  In a February 2016 Order, based on a Joint Motion for Remand (Joint Motion), the Court of Appeals for Veterans Claims (Court) remanded the Board's June 2015 decision denying an increased rating in accordance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904 (a) (2015).  In June 2015, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for gastroenteritis/gastritis.  The Veteran then appealed this decision to the Court.  In a February 2016 Order, based on a Joint Motion, the Court vacated the Board's June 2015 decision and remanded the case for re-adjudication in compliance with directives specified.  Accordingly, the Board's June 2015 decision that denied the claim of entitlement to an evaluation in excess of 10 percent for gastroenteritis/gastritis is vacated and a new decision will be entered as if the June 2015 decision had never been issued.


REMAND

Regarding the claim for entitlement to an evaluation in excess of 10 percent for gastroenteritis/gastritis, the parties to the February 2016 Joint Motion agreed that  the Board did not adequately explain why other reasonably and potentially applicable diagnostic codes, other than 38 C.F.R. § 4.114, Diagnostic Code 7307, were not for application in this case.  The matter was remanded for the Board to seek any other evidence necessary, and to reexamine the evidence of record.  In that respect, the Veteran provided copies of VA treatment reports from December 2014, where he was treated in the emergency room and was diagnosed with enteritis.  These records note that the Veteran was to have a follow up appointment approximately a week later.  A review of the treatment records in the claims file reveal that, besides VA treatment records submitted by the Veteran from March 2014 and December 2014, the VA treatment records only up to June 2013.  As VA treatment records may have a bearing on the Veteran's claim for an increased rating, the Board finds a remand is required to obtain all outstanding VA treatment records prior to adjudication of this issue.  

Additionally, given that there are no relevant contemporaneous medical records to document the current nature and severity of the Veteran's gastroenteritis/gastritis, and that it has been well over 3 years since the Veteran was last examined for this condition, the Board finds that an additional examination is necessary to ascertain the current severity and manifestations of his service-connected gastroenteritis/gastritis.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination).

With regard to the claim for whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type II, the Board's previous June 2015 remand directed that attempts be made to obtain service treatment records from Chelsea Naval Hospital from January 1968 through March 1968.  A review of the claims file reveals that the Appeals Management Center made a June 2015 request for the Veteran's complete service treatment records located at the National Personnel Records Center.  The Veteran was subsequently informed in October 2015 that they were unable to locate any records and that service treatment records were received but none were from Chelsea Naval Hospital.  The record does not show that there was a specific request for the Veteran's hospital records from the Chelsea Naval Hospital.  As clinical records are sometimes stored separately from service treatment records, the Board finds that a remand is necessary in order to make a separate request for the Veteran's records of treatment at the Chelsea Naval Hospital.  See 38 C.F.R. § 3.159 (c)(2) (2015); see also M21-1MR Part III, Subpart iii, 2.A.2.c.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request:

a)  The Veteran's records of treatment at the Chelsea Naval Hospital from January 1968 through March 1968.  All attempts to secure this evidence must be documented in the evidence of record by the RO.

b)  All of the Veteran's outstanding VA treatment records from June 2013 to the present.  

If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected gastroenteritis/gastritis.  The electronic claims must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  
 
The examiner must render specific findings as to the nature and severity of the symptoms attributable to the Veteran's gastroenteritis/gastritis.  The examiner must indicate whether there are any other diagnoses, such as gastroesophageal reflux disease (GERD), hiatal hernia, or irritable bowel syndrome (IBS) that are associated with the Veteran's service-connected gastroenteritis/gastritis.  The examiner must also clearly distinguish any specific symptoms attributable to all other gastrointestinal disabilities, including GERD, hiatal hernia, and IBS.  However if it is not medically possible to do so, the examiner must clearly so state.  The examiner must also state whether any other diagnoses that are not associated with the Veteran's service-connected gastroenteritis/gastritis are aggravated by his service-connected gastroenteritis/gastritis.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

